DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows stopping feeding of a medium when movements of the medium in the width direction detected by first and second sensors are directed to the feed roller (Claims 1, 3, 5 and 7-9) or a first sensor, second sensor and third sensor as claimed (Claim 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiota et al. (US Pub No. 2019/0100396 A1) discloses a sensor 21 detecting
motion in two directions and plurality of spaced apart sensors in width and feeding
directions.
Lee et al. (US Pub No. 2010/0258997 A1) discloses two sensors spaced apart by
a gap in the feed direction.
Park et al. (US Pub No. 2008/0210605 A1) discloses sensors 150 spaced apart
in the width direction.

as only 1 sensor.
All of the above references disclose stopping feeding based on sensor detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 15, 2021